Kane, J.
(concurring in part and dissenting in part). We agree that section 1116 of the Public Health Law should not apply to this respondent, but for an additional reason. In our view both sections 1115 and 1116 of the Public Health Law are void as -unconstitutionally vague and indefinite, and this court should so state. We recognize the established principle of judicial restraint in striking down statutes as unconstitutional, and that such action should be avoided whenever possible (Matter of New York Post Corp. v. Leibowitz, 2 N Y 2d 677). However, our Court of Appeals has recently stated that such reluctance should yield when important constitutional issues are raised and are likely to occur again (Blye v. Globe-Wernicke Realty Co., 33 N Y 2d 15). Not long ago this court was called upon to construe and consider the applicability of these very statutes (Slavin v. Ingraham, 44 A D 2d 874). If we continue to treat similar cases on an ad hoc basis, we will not only perpetuate an intolerable dilemma for property owners, we will ■saddle members of the Bar with the burden of instituting proceedings which, in many cases, may ultimately be found unnecessary. Additionally, transfers of real property titles will be seriously affected and needlessly complicate what should be precise and definite legal transactions.
We have no quarrel with the wisdom of statutes establishing and regulating water or sewage disposal matters in so-called realty subdivisions for they are a necessary and valid exercise of the police power (Matter of Brous v. Smith, 304 N. Y. 164). However, when such statutes, penal in nature, leave a reasonable man uncertain or uninformed as to what conduct they prohibit and what is required of him, they then fail to meet minimum due process requirements of clarity (Giaccio v. Pennsylvania, 382 U. S. 399; People v. Scott, 26 N Y 2d 286; People v. Byron, 17 N Y 2d 64; Trio Distr. Corp. v. City of Albany, 2 N Y 2d 690). *550This problem was before us in Slavin where we properly recognized and warned that decisions as to the meaning of various terms in these same provisions left much to conjecture (Slavin v. Ingraham, supra, p. 875). Furthermore, these statutes constitute a delegation of legislative power in violation of the New York Constitution (N. Y. Const., art. III, § 1; Packer Coll. Inst. v. University of State of N. Y., 298 N. Y. 184; cf. Matter of City of Utica v. Water Pollution Control Bd., 5 N Y 2d 164).
Bead together, these two statutes simply lack the clear, precise, definitive and certain terminology which is required to properly inform an owner of lands what will be asked of him when he seeks to divide up his property. Unless appropriate remedial legislation is soon provided, uncertainty will continue, litigation will ensue, and confusion will abound. ¡
Herlihy, P. J., and Main, J., concur with Sweeney, J.; Bane and Beynolds, JJ., concur in part and dissent in part in an opinion by Bane, J.
Judgment modified, on the law and the facts, by reversing so much thereof as declared section 1116 and related sections of the Public Health Law unconstitutional, and, as so modified, affirmed, without costs.